989 F.2d 506
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Joseph TAYLOR, Appellant.
No. 92-3724.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 19, 1993.Filed:  April 1, 1993.

Before BOWMAN, MORRIS SHEPPARD ARNOLD, Circuit Judges, and KYLE,* District Judge.
PER CURIAM.


1
D. Neb.


2
AFFIRMED.


3
Joseph Taylor, convicted after trial by jury of offenses involving crack cocaine, appeals his convictions and his sentence of 210 months.  For reversal of his convictions, he argues that his waiver of his Miranda rights was not voluntary and knowing.  He attacks his sentence, which is within the range specified by the Sentencing Guidelines, as being disproportionate to the nature of the crime and therefore excessive.


4
Having carefully considered the briefs and arguments of the parties, we conclude that the judgment of the District Court1 is based on findings of fact that are not clearly erroneous, that no error of law appears, that the sentence is neither constitutionally excessive nor an abuse of discretion, and that an opinion would have no precedential value.  Accordingly, Taylor's convictions and sentence are summarily AFFIRMED.  See 8th Cir.  R. 47B.



*
 *The HONORABLE RICHARD H. KYLE, United States District Judge for the District of Minnesota, sitting by designation


1
 The Honorable Lyle E. Strom, Chief United States District Judge for the District of Nebraska